The plaintiff in error was convicted on a charge that in Tulsa county, April 15, 1925, she did have in her possession two pints of whisky with the unlawful intent to sell the same, and was sentenced to pay a fine of $50 and to be confined in the county jail for 30 days. From the judgment rendered September 26, 1925, an appeal was perfected by filing in this court, November 21, 1925, petition in error with case-made. Counsel of record for plaintiff in error has filed a motion to dismiss the appeal. Which motion is allowed, the appeal dismissed, and the case remanded to the trial court, with direction to cause its judgment to be carried into effect. Mandate forthwith. *Page 317